Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered. Claims 1, 11, and 21-22 have been amended. No claims have been added or deleted. Claims 1-22 are subject to examination.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim 4, 14, and 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5-6, 9-12, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kontola et al. (Kontola hereafter) (US 20100121977 A1, submitted in IDS) in view of HANNUKSELA (HANNUKSELA hereafter) (US 20130170561 A1) and in further view of Klingenbrunn et al. (Klingenbrunn hereafter) (US 20130094472 A1) and in further view of Easterling et al. (Easterling hereafter) (US 20160286243 A1, submitted in IDS).

Regarding claim 1, Kontola teaches, A method for providing media content to a media client, comprising: 
initiating, at a media playback system, a first streaming media session with a remote content server using a first communication link (Kontola; element 101, 102, and 105 Fig. 1; Client mobile device 105 may be receiving content, such as streaming multimedia content, e.g., a movie containing audio and/or video content, from streaming server, Par. 0046; Client mobile device 105 may be any mobile device that is capable of wirelessly communicating data with network 101, Par. 0031); 
(Kontola; FIG. 5 shows an example … the bit rate BR.sub.R of the content as received by traveling mobile client device 105, Par. 0055), the linear media data comprising a stream of content (Kontola; A file that is received using standard streaming or progressive download techniques may be rendered at the client device prior to the file being entirely received … real-time rendering, Par. 0025); 
buffering the linear media data associated with the first streaming media session in a media buffer of the media playback system at a first buffer size (Kontola; FIG. 5 shows … the client mobile device receiver buffer (in storage 202) fullness BuF … the buffer fullness value may indicate the absolute buffer size remaining or used (e.g., in bytes), Par. 0055); 
providing the buffered linear media data associated with the first streaming media session from the media buffer for consumption on the media client at a first media rate (Kontola; the device being in the midst of receiving and rendering a multimedia file such as a video or audio stream … locally buffered at the client mobile device, Par. 0025; assuming that the initial media encoding bit rate (BR.sub.C1) is 256 kbit/sec, Par. 0066); 
prior to an expected link transition initiation time (Kontola; element "Time_for_good_connection”, Fig. 7; responsive to predicting that client mobile device 105 will soon enter the known network outage region, at time T.sub.A stream server 102 switches the content stream from a bit stream having a higher encoding bit rate BR.sub.C1 to another version of the same content in a bit stream having a lower encoding bit rate (BR.sub.C2), Par. 0065), increasing buffering of the received linear media data in the media buffer from the first buffer size to a second buffer size (Kontola; The size of the needed streaming receiver buffer will be greatest at time T.sub.B, Par. 0065) by providing the buffered linear media data from the media buffer for consumption on the media client at a second media rate (BR.sub.C2) while maintaining the first transmission rate (Kontola; FIG. 7 shows, in particular, an example where network 101 does not allow an increase of the transmission bit rate during the "Time_for_good_connection_period, even when it is predicted that client mobile device 105 will be soon entering the network outage region. To reduce the chances of client mobile device's 105 receive buffer underflowing during the expected outage, streaming server 102 may switch the current content stream to another content stream having a lower encoding bit rate. Thus, for a given transmission bit rate, a time-wise larger amount of content having a low encoding bit rate will be able to be transferred from streaming server 102 to client mobile device 105 in the same amount of time, Par. 0064), the second media rate being lower than the first media rate (Kontola; switches the content stream from a bit stream having a higher encoding bit rate BR.sub.C1 to another version of the same content in a bit stream having a lower encoding bit rate (BR.sub.C2), Par. 0065); and 
providing, during a link transition time associated with the expected link transition initiation time (element "Known network outage region”, Fig. 7), at least a portion of the buffered linear media data from the media buffer for consumption on the media client (Kontola; element "BR.sub.C2”, Fig. 7; (the period between times T.sub.A2 and T.sub.B) to send data 702 to be consumed/rendered (data 712) by client mobile device 105 while in the outage region (the period between times T.sub.B and T.sub.C), Par. 0067).  
Although Kontola teaches buffer management technique for real-time streaming, but fails to explicitly teach that similar technique are also used for live streaming. Kontola fail to explicitly teach,
media client on a craft;
media playback system of the craft; 
live stream of content that is scheduled for delivery at a certain time;
a first media playback rate;
increasing buffering by providing the buffered linear media data associated with the first streaming media session at a second media playback rate, the second media playback rate being lower than the first media playback rate; and 
providing buffered linear media data associated with the first streaming media session.
However, in the same field of endeavor, HANNUKSELA teaches,
live stream of content (HANNUKSELA; Adaptive HTTP streaming supports live streaming services. In this case, the generation of segments may happens on-the-fly, Par. 0211; A client may determine to switch to a lower-bitrate representation if the buffer occupancy level is below the target buffer level, Par. 0260).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kontola to include the use of switching to lower bit rate presentation for adaptive HTTP streaming as taught by HANNUKSELA in order to cover handover duration (HANNUKSELA; Par. 0260). 
Although HANNUKSELA teaches in Par. 0260 that “The target buffer occupancy level may be set for example based on expected maximum cellular radio network handover duration”. Kontola-HANNUKSELA fail to explicitly teach,
media client on a craft;
media playback system of the craft; 
content that is scheduled for delivery at a certain time;
a first media playback rate;
increasing buffering by providing the buffered linear media data associated with the first streaming media session at a second media playback rate, the second media playback rate being lower than the first media playback rate; and 
providing buffered linear media data associated with the first streaming media session.
However, in the same field of endeavor, Klingenbrunn teaches, 
a first media playback rate (Klingenbrunn; original playback rate , Par. 0065);
increasing buffering by providing the buffered linear media data associated with the first streaming media session at a second media playback rate, the second media playback rate being lower than the first media playback rate (Klingenbrunn; The handover detection component 704 may detect an event indicating a mobility procedure is likely to occur … The buffer sizing and playback rate determining component 706 may then increase size of the buffer 710 and … reduce the rate of play-out sufficient to ensure the buffer does not empty before the expected duration of the anticipated disruption in packet reception due to the mobility procedure, Par. 0064 [Note that transmission rate is unaffected by handover]); and 
providing buffered linear media data associated with the first streaming media session (Klingenbrunn; reduce the rate of play-out sufficient to ensure the buffer does not empty before the expected duration of the anticipated disruption in packet reception due to the mobility procedure, Par. 0064). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kontola-HANNUKSELA to include the use of slow-down in playback rate as taught by Klingenbrunn in order to increase buffering (Klingenbrunn; Par. 0064). 
Kontola—HANNUKSELA-Klingenbrunn fails to explicitly teach,
media client on a craft;
media playback system of the craft;
content that is scheduled for delivery at a certain time.
However, in the same field of endeavor, Easterling teaches,
media client on a craft (Easterling; The satellite video receiver may be configured to receive live video signals. The stored video content may be supplied to the PEDs as streaming video, Par. 0013; personal electronic devices (PEDs) carried by the passengers, Par. 0003);
media playback system of the craft (Easterling; The satellite video receiver may be configured to receive live video signals, Par. 0013); and
content that is scheduled for delivery at a certain time (Easterling; a passenger can access live television programming signals as received by the satellite 540, Par. 0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kontola-HANNUKSELA-Klingenbrunn to include the use of communications system of aircraft as taught by Easterling in order to provide live television programming (Easterling; Par. 0075).

Regarding claim 11, Kontola teaches, A system for providing media content to a media client, comprising:  
a memory comprising computer-executable code (Kontola; mobile device 105, Par. 0040); 
a media buffer of a media playback system (Kontola; mobile device 105, Par. 0040); 
a transceiver (Kontola; mobile device 105, Par. 0040); 
at least one processor in data communication with the media buffer, the transceiver, and the memory, and configured to execute the computer-executable code (Kontola; mobile device 105, Par. 0040) and cause the system to:
initiate a first streaming media session with a remote content server using a first communication link (Kontola; element 101, 102, and 105 Fig. 1; Client mobile device 105 may be receiving content, such as streaming multimedia content, e.g., a movie containing audio and/or video content, from streaming server, Par. 0046; Client mobile device 105 may be any mobile device that is capable of wirelessly communicating data with network 101, Par. 0031); 
receive linear media data associated with the first streaming media session at a first transmission rate over the first communication link (Kontola; FIG. 5 shows an example … the bit rate BR.sub.R of the content as received by traveling mobile client device 105, Par. 0055), the linear media data comprising a stream of content (Kontola; A file that is received using standard streaming or progressive download techniques may be rendered at the client device prior to the file being entirely received … real-time rendering, Par. 0025); 
buffer the linear media data associated with the first streaming media session in a media buffer of the media playback system at a first buffer size (Kontola; FIG. 5 shows … the client mobile device receiver buffer (in storage 202) fullness BuF … the buffer fullness value may indicate the absolute buffer size remaining or used (e.g., in bytes), Par. 0055); 
provide the buffered linear media data associated with the first streaming media session from the media buffer for consumption on the media client at a first media rate (Kontola; the device being in the midst of receiving and rendering a multimedia file such as a video or audio stream … locally buffered at the client mobile device, Par. 0025; assuming that the initial media encoding bit rate (BR.sub.C1) is 256 kbit/sec, Par. 0066); 
prior to an expected link transition initiation time (Kontola; element "Time_for_good_connection”, Fig. 7; responsive to predicting that client mobile device 105 will soon enter the known network outage region, at time T.sub.A stream server 102 switches the content stream from a bit stream having a higher encoding bit rate BR.sub.C1 to another version of the same content in a bit stream having a lower encoding bit rate (BR.sub.C2), Par. 0065), increasing buffering of the received linear media data in the media buffer from the first buffer size to a second buffer size (Kontola; The size of the needed streaming receiver buffer will be greatest at time T.sub.B, Par. 0065) by providing the buffered linear media data from the media buffer for consumption on the media client at a second media rate (BR.sub.C2) while maintaining the first transmission rate (Kontola; FIG. 7 shows, in particular, an example where network 101 does not allow an increase of the transmission bit rate during the "Time_for_good_connection_period, even when it is predicted that client mobile device 105 will be soon entering the network outage region. To reduce the chances of client mobile device's 105 receive buffer underflowing during the expected outage, streaming server 102 may switch the current content stream to another content stream having a lower encoding bit rate. Thus, for a given transmission bit rate, a time-wise larger amount of content having a low encoding bit rate will be able to be transferred from streaming server 102 to client mobile device 105 in the same amount of time, Par. 0064), the second media rate being lower than the first media rate (Kontola; switches the content stream from a bit stream having a higher encoding bit rate BR.sub.C1 to another version of the same content in a bit stream having a lower encoding bit rate (BR.sub.C2), Par. 0065); and 
provide, during a link transition time associated with the expected link transition initiation time (element "Known network outage region”, Fig. 7), at least a portion of the buffered linear media data from the media buffer for consumption on the media client (Kontola; element "BR.sub.C2”, Fig. 7; (the period between times T.sub.A2 and T.sub.B) to send data 702 to be consumed/rendered (data 712) by client mobile device 105 while in the outage region (the period between times T.sub.B and T.sub.C), Par. 0067).  
Although Kontola teaches buffer management technique for real-time streaming, but fails to explicitly teach that similar technique are also used for live streaming. Kontola fail to explicitly teach,
media client on a craft;
media playback system of the craft; 
live stream of content that is scheduled for delivery at a certain time;
a first media playback rate;
increase buffering by providing the buffered linear media data associated with the first streaming media session at a second media playback rate, the second media playback rate being lower than the first media playback rate; and 
provide buffered linear media data associated with the first streaming media session.
However, in the same field of endeavor, HANNUKSELA teaches,
live stream of content (HANNUKSELA; Adaptive HTTP streaming supports live streaming services. In this case, the generation of segments may happens on-the-fly, Par. 0211; A client may determine to switch to a lower-bitrate representation if the buffer occupancy level is below the target buffer level, Par. 0260).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kontola to include the use of switching to lower bit rate presentation for adaptive HTTP streaming as taught by HANNUKSELA in order to cover handover duration (HANNUKSELA; Par. 0260).
Although HANNUKSELA teaches in Par. 0260 that “The target buffer occupancy level may be set for example based on expected maximum cellular radio network handover duration”. Kontola-HANNUKSELA fail to explicitly teach,
media client on a craft;
media playback system of the craft; 
content that is scheduled for delivery at a certain time;
a first media playback rate;
increase buffering by providing the buffered linear media data associated with the first streaming media session at a second media playback rate, the second media playback rate being lower than the first media playback rate; and 
provide buffered linear media data associated with the first streaming media session.
However, in the same field of endeavor, Klingenbrunn teaches, 
a first media playback rate (Klingenbrunn; original playback rate , Par. 0065);
increase buffering by providing the buffered linear media data associated with the first streaming media session at a second media playback rate, the second media playback rate being lower than the first media playback rate (Klingenbrunn; The handover detection component 704 may detect an event indicating a mobility procedure is likely to occur … The buffer sizing and playback rate determining component 706 may then increase size of the buffer 710 and … reduce the rate of play-out sufficient to ensure the buffer does not empty before the expected duration of the anticipated disruption in packet reception due to the mobility procedure, Par. 0064 [Note that transmission rate is unaffected by handover]); and 
provide buffered linear media data associated with the first streaming media session (Klingenbrunn; reduce the rate of play-out sufficient to ensure the buffer does not empty before the expected duration of the anticipated disruption in packet reception due to the mobility procedure, Par. 0064). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kontola-HANNUKSELA to include the use of slow-down in playback rate as taught by Klingenbrunn in order to prevent buffer going empty (Klingenbrunn; Par. 0064). 
Kontola-HANNUKSELA-Klingenbrunn fails to explicitly teach,
media client on a craft;
media playback system of the craft; and
content that is scheduled for delivery at a certain time.
However, in the same field of endeavor, Easterling teaches,
media client on a craft (Easterling; The satellite video receiver may be configured to receive live video signals. The stored video content may be supplied to the PEDs as streaming video, Par. 0013; personal electronic devices (PEDs) carried by the passengers, Par. 0003);
media playback system of the craft (Easterling; The satellite video receiver may be configured to receive live video signals, Par. 0013); and
content that is scheduled for delivery at a certain time (Easterling; a passenger can access live television programming signals as received by the satellite 540, Par. 0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kontola-HANNUKSELA-Klingenbrunn to include the use of communications system of aircraft as taught by Easterling in order to provide live television programming (Easterling; Par. 0075).

Regarding claim 2 and claim 12, Kontola-HANNUKSELA-Klingenbrunn-Easterling teaches, The method of Claim 1 and The system of Claim 11 respectively, further comprising: 
initiating, at the media playback system of the craft, a second streaming media session with the remote content server using a second communication link (Kontola; downloading may be seriously affected in a network outage region until good connection quality is re-established; Par. 0027; base station transmitting to a client mobile device changes due to the movement of the client mobile device from the coverage area of one base station to another, Par. 0028 & Easterling; The satellite video receiver may be configured to receive live video signals, Par. 0013); 
receiving linear media data associated with the second streaming media session at a second transmission rate, the linear media data comprising the stream of the content that is scheduled for delivery at a certain time (Kontola; When client mobile device 105 begins again to receive data at time T.sub.3, then the buffer begins to fill once again, Par. 0057 & Easterling; a passenger can access live television programming signals as received by the satellite 540, Par. 0075); 
buffering the linear media data associated with the second streaming media session in the media buffer (Kontola; When client mobile device 105 begins again to receive data at time T.sub.3, then the buffer begins to fill once again, Par. 0057); and  
providing buffered linear media data associated with the second streaming media session from the media buffer for consumption on the media client at the first media playback rate (Kontola; element BR.sub.C1 Fig. 7 [After time Tc] & Klingenbrunn; when the mobility procedure … completes, the UE may reduce the buffer size (back to its original size) and/or revert back to its original playback rate for the buffers, Par. 0065).  
The rational and motivation for adding this teaching of Klingenbrunn and Easterling is the same as for Claim 1.

Regarding claim 5 and claim 15, Kontola-HANNUKSELA-Klingenbrunn-Easterling teaches, The method of Claim 1 and The system of Claim 11 respectively, wherein the second media playback rate is such that that the media buffer will not be depleted during the link transition time (Klingenbrunn; reduce the rate of play-out sufficient to ensure the buffer does not empty before the expected duration of the anticipated disruption in packet reception due to the mobility procedure, Par. 0064).  
The rational and motivation for adding this teaching of Klingenbrunn is the same as for Claim 1.

Regarding claim 6 and claim 16, Kontola-HANNUKSELA-Klingenbrunn-Easterling teaches, The method of Claim 1 and The system of Claim 11 respectively, wherein the first communication link is a first satellite communication link (Easterling; The satellite video receiver 160 is coupled to a satellite antenna 150 which receives live video signals from a satellite 240 over a satellite interface 242, Par. 0028).  
The rational and motivation for adding this teaching of Easterling is the same as for Claim 1.

Regarding claim 9 and claim 19, Kontola-HANNUKSELA-Klingenbrunn-Easterling teaches, The method of Claim 1 and The system of Claim 11 respectively, further comprising: 
determining the expected link transition initiation time between the first communication link and a second communication link (Kontola; the time period between times T.sub.A and T.sub.B is 250 seconds, and that the expected outage between times T.sub.B and T.sub.C is 100 sec, Par. 0066).  

Regarding claim 10 and claim 20, Kontola-HANNUKSELA-Klingenbrunn-Easterling teaches, The method of Claim 1 and The system of Claim 11 respectively, further comprising: 
determining an expected link transition duration between the first communication link and a second communication link (Kontola; the time period between times T.sub.A and T.sub.B is 250 seconds, and that the expected outage between times T.sub.B and T.sub.C is 100 sec, Par. 0066); and 
determining the second media playback rate based on the expected link transition initiation time and the expected link transition duration (Kontola; Thus, in the case where a constant transmission bit rate is maintained, then the maximum allowed average encoding bit rate during that whole 350 sec period would be … is indicated in FIG. 7 as BR.sub.C2, Par. 0066 & Klingenbrunn; The handover detection component 704 may detect an event indicating a mobility procedure is likely to occur … reduce the rate of play-out sufficient to ensure the buffer does not empty before the expected duration of the anticipated disruption in packet reception due to the mobility procedure, Par. 0064).  
The rational and motivation for adding this teaching of Klingenbrunn is the same as for Claim 1.


Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kontola-HANNUKSELA-Klingenbrunn-Easterling and in further view of Hostyn et al. (Hostyn hereafter) (US 20080022350 A1).

Regarding claim 3 and claim 13, Kontola-HANNUKSELA-Klingenbrunn-Easterling teaches, The method of Claim 1 and The system of Claim 11 respectively.
Kontola-HANNUKSELA-Klingenbrunn-Easterling fail to explicitly teach,
wherein the second media playback rate is at less than or equal to 10% lower than the first media playback rate.  
	However, in the same field of endeavor, Hostyn teaches,
wherein the second media playback rate is at less than or equal to 10% lower than the first media playback rate (Hostyn; the processor (26) reproduces the audio/video stream from the buffer (24) at a speed slightly slower than its originally intended speed. Playback at for example at 5% less than its original speed is suitable. While the processor (26) reproduces the audio/video stream at a slower than normal speed, the buffer (24) can be refilled and restored to its normal larger buffering time, Par. 0077).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kontola-HANNUKSELA-Klingenbrunn-Easterling to include the use of 5% less than original speed as taught by Hostyn in order to refill buffer (Hostyn; Par. 0077).


Claim 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kontola-HANNUKSELA-Klingenbrunn-Easterling and in further view of Lyman (Lyman hereafter) (US 20020170060 A1, submitted in IDS).

Regarding claim 7 and claim 17, Kontola-HANNUKSELA-Klingenbrunn-Easterling teaches, The method of Claim 2 and The system of Claim 12 respectively.
	Kontola-HANNUKSELA-Klingenbrunn-Easterling fail to explicitly teach,
wherein the second communication link is a second satellite communication link.  
However, in the same field of endeavor, Lyman teaches,
wherein the second communication link is a second satellite communication link (Lyman; As a platform 12 leaves a coverage region 14 to enter another coverage region 14, the ground stations 22 associated with the region being left and the region being entered perform satellite hand-off or handover procedures to transfer satellite link communications from one satellite 18 to another, Par. 0048).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kontola-HANNUKSELA-Klingenbrunn-Easterling to include the use of satellite handover as taught by Lyman in order to transmit data content to mobile platforms traveling in more than one satellite coverage region (Lyman; Par. 0002).

Regarding claim 8 and claim 18, Kontola-HANNUKSELA-Klingenbrunn-Easterling-Lyman teaches, The method of Claim 7 and The system of Claim 17 respectively, wherein the second communication link is an air-to-ground communication link (Kontola; base station transmitting to a client mobile device changes due to the movement of the client mobile device from the coverage area of one base station to another, Par. 0028 & Easterling; ground video receiver 650' over a ground interface 562' via the transceiver 660' at the airport, Par. 0094).
The rational and motivation for adding this teaching of Easterling is the same as for Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416